Terry, C. J., delivered the opinion of the Court—Burnett J., concurring.
This is an action of ejectment for lands in Sacramento county.
It appears from the record that defendant Montgomery entered upon the premises in dispxite, as the tenant of Caulfield, the vendor of plaintiff, and that defendant Bacon’s possession was acquired from Montgomery.
Having entered under Caulfield, the defendants are not in a position to question his title to the premises. Whether Bacon’s entry was before or after his co-defendant had denied his landlord’s title, and claimed to hold adversely, is immaterial.
Judgment affirmed.